DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 12/27/2021 have been entered and fully considered.  Claims 1-6 are pending.  Claim 1 is amended.  Claims 1-6 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0380724 A1 (“Chan”) in view of US 2009/0263958 A1 (“Nolas”).
Regarding claims 1, 4, and 6, Chan discloses an active material for an anode of a rechargeable battery (Abstract).  The active material comprises a mixture of Type I and Type II silicon clathrate ([0032]).
Chan further discloses the Si clathrate was synthesized from the thermal decomposition of NaSi Zintl compound.  NaSi was dried at 100° C to remove adsorbed moisture.  The NaSi was loaded into a h-BN crucible, then placed in a quartz tube and heated in a tube furnace under continuous vacuum evacuation (~10−4 Torr).  The sample was heated to 340° C (ramp rate of 10.5° C/min) and held for 30 minutes (“temperature rising treatment”), then ramped using the same rate to 420° C and held for 18 hours (“burning treatment”) ([0029]).
Chan does not expressly disclose the primary particle includes a void inside thereof, the void being observed with a SEM (scanning electron microscope) [claim 1], a void ratio inside the primary particle is 4% or more [claim 4], or the temperature rising treatment includes raising the temperature at a rate of 100°C/min or more [claim 6].
Nolas discloses methods of forming a silicon clathrate material (Abstract).  In one embodiment, the intermediate Zintl compound is then slowly heated from this temperature to an appropriate temperature for the synthesis of the type II clathrate ([0026]).  In an additional embodiment, the intermediate Zintl NaSi compound is rapidly heated through the decomposition temperature (~360° C) at the rate of several hundred ° C/min ([0027]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the clathrate at a rate of several hundred ° C/min as taught by Nolas because, as evidenced by the teachings of Nolas, slowly heating the intermediate Zintl compound and rapidly heating the intermediate Zintl compound are art recognized equivalent method steps in forming silicon clathrates.
Given the rapid heating teaching of Nolas, it is the opinion of the Office that the void and void ratio would be necessarily present.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."  Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  "[J]ust as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."  In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).  See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.  In this case, the identification and characterization of a known material (Chan) formed by a known method (Nolas) does not result in a patentable product.
 Regarding claims 2-3, modified Chan discloses the active material of claim 1.  It is deemed that the peaks in X-ray diffraction measurement using a CuKα ray are an inherent characteristic and/or property of the specifically disclosed Type I and Type II silicon clathrates.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Regarding claim 5, modified Chan discloses the active material of claim 1.  Chan discloses a lithium-ion battery 100 comprising a cathode 104, a separator 106 containing electrolyte 116, and an anode 102 stacked in this order (Fig. 1A; [0021]).  The anode comprises the anode active material 110 ([0022]).

Response to Arguments
Applicant’s arguments, see pp. 4-8, filed 12/27/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2015/0380724 A1 (“Chan”) in view of US 2009/0263958 A1 (“Nolas”) under 35 USC 103.
Applicant's arguments, see pg. 8, filed 12/27/2021, with respect to the rejection(s) under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues “The other applied reference [Nolas] fails to teach and/or fairly suggest the features of the claims (as amended) and thus fail to cure the deficiencies of Chan.”  It is the opinion of the Office that given the rapid heating teaching of Nolas the void of claim 1 would be necessarily present.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."  Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  "[J]ust as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."  In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).  See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.  In this case, the identification and characterization of a known material (Chan) formed by a known method (Nolas) does not result in a patentable product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727